Opinion by
Orlady, P. J.,
A judgment was regularly entered in the court below, which the defendant sought to have opened on a petition in which he stated at length his reasons. This was replied to by the defendant, who denied unequivocally the material facts, and on a hearing had before the court, the parties had full opportunity to explain orally their respective contentions. The rule to open the judgment was discharged upon the condition that the plaintiffs reduce the amount of their judgment to a named sum,— otherwise it was to be made absolute. The defendant brings this appeal. The duty of the court in such a case is no longer a matter of doubt. “The judge to whom the application is addressed, acts as a chancellor, and the appellate court examines the record only to determine whether this discretion has been properly exercised. It is a mistake to suppose that the court to which the application is made cannot judge of the weight of the evidence and the credibility of the witnesses, but that every case where there is a conflict of testimony must be sent to a jury: Spiess v. Mooney, 67 Pa. Superior Ct. 9, and cases cited.
In this view of the case, it is not necessary to consider the appellee’s motion to quash the appeal, and there are no disputed facts.
The judgment is affirmed.